DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 01/28/2021.  Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 references a plane queue having “a lowest score information value.”  While Examiner believes Applicant intends to associate “a lowest score” to be associated with “caclulat(ed) score information” from claim 2, claim 4 lacks a connection between “a lowest score” and “score information.”  Thus, “a lowest score” may be considered to be some “score” not necessarily associated with the previously calculated 
Claim 10 recites the limitation "the command number information" on pg. 57.  There is insufficient antecedent basis for this limitation in the claim.  Note, claims 11-18 are dependent from claim 10 and inherit the deficiency.  For examination purposes, Examiner is interpreting the limitation “assigning to the command number information corresponding 5to an order in which the command is generated” to be commands routed to a queue in a/corresponding to a particular order/number. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakchaure (U.S. Patent Pub. No. 2019/0227749).
Regarding claim 1, Wakchaure teaches a memory controller controlling a memory device including a plurality of planes, the memory controller comprising: 
a central processing unit (CPU) generating a command 5corresponding to a request from a host (term “host” is referring to a system with a processor (or other device sending requests to access data; controller can be configured to receive requests from the host and generate and perform commands concerning the use of memory medium  (e.g., to read data, write,  erase, etc.) – [0027]-[0028]; processor(s) may include one or more central processing units (CPUs) – [0077]); 
a command queue storing the command (a “master queue” and a “slave queue” per plane/group level are implemented in the ASIC and/or firmware to handle the die-level and plane-level commands – [0039]-[0040]; Figs. 5-7); 
counter logic assigning to the command number information corresponding to an order in which the command is generated (master queue for die 0 is illustrated as having m entries for queueing m commands (e.g., a depth of m) (i.e. each with an order from 1 – (5-n)); Each plane queue is illustrated as having x entries for queueing x commands (e.g., a depth of x) (i.e. each with an order from 1 – (4-x)); The depth of the queues may be the same or different – [0044]; Figs. 6-7; note the queues may be implemented as first in first out (FIFO) memories – Wakchaure; [0043], which corresponds to/indicates the order in which the commands are generated and processed) and 
flag information indicating a level at which an operation 10corresponding to the command is performed (entry 506 includes both a MasterQ ID and a SlaveQ ID to indicate both the master queue (e.g., the die-level queue) and the slave queue (plane-level queue) that the command is routed to; Thus, commands issued by the controller will have information to indicate if the command is die level or plane/group level; for example, all commands first go through master queue and then forwarded to the plane queues – [0041]); and 
a command queue controller (controller - [0043]-[0045]) controlling the command queue to transfer the command stored in the command queue to one of the plurality of planes corresponding to the command on the basis of the number information and the flag information (for example, all the commands may first go to master queue 500, and the commands will be forwarded to the plane queues 502-0-502-3 (i.e. slave queues – [0039]-[0040]; Figs. 5-7) based on the target plane indicated in the command and the indicated die or plane level command – [0041]).  

Regarding claim 9, Wakchaure teaches wherein the flag information for each command indicates whether the command is 20a die level command for performing an operation at a die level or a plane level command for performing an operation at a plane level (entry 506 includes both a MasterQ ID and a SlaveQ ID to indicate both the master queue (e.g., the die-level queue) and the slave queue (plane-level queue) that the command is routed to; Thus, commands issued by the controller will have information to indicate if the command is die level or plane/group level; for example, all commands first go through master queue and then forwarded to the plane queues – Wakchaure; [0041]).  

Regarding claim 10, Wakchaure teaches a method of operating a memory controller controlling a memory device including a plurality of planes, the method 56comprising: generating a command corresponding to a request from a host (term “host” is referring to a system with a processor (or other device sending requests to access data; controller can be configured to receive requests from the host and generate and perform commands concerning the use of memory medium  (e.g., to read data, write,  erase, etc.) – [0027]-[0028]; processor(s) may include one or more central processing units (CPUs) – [0077]); 
assigning to the command number information corresponding 5to an order in which the command is generated (master queue for die 0 is illustrated as having m entries for queueing m commands (e.g., a depth of m) (i.e. each with an order from 1 – (5-n)); Each plane queue is illustrated as having x entries for queueing x commands (e.g., a depth of x) (i.e. each with an order from 1 – (4-x)); The depth of the queues may be the same or different – [0044]; Figs. 6-7; note the queues may be implemented as first in first out (FIFO) memories – Wakchaure; [0043], which corresponds to/indicates the order in which the commands are generated and processed) and 
flag information indicating a level at which an operation corresponding to the command is performed (entry 506 includes both a MasterQ ID and a SlaveQ ID to indicate both the master queue (e.g., the die-level queue) and the slave queue (plane-level queue) that the command is routed to; Thus, commands issued by the controller will have information to indicate if the command is die level or plane/group level; for example, all commands first go through master queue and then forwarded to the plane queues – [0041]); 
storing the command in a plane queue corresponding to the command among a plurality of plane queues (a “master queue” and a “slave queue” per plane/group level are implemented in the ASIC and/or firmware to handle the die-level and plane-level commands – [0039]-[0040]; Figs. 5-7; for example, all the commands may first go to master queue 500, and the commands will be forwarded to the plane queues 502-0-502-3 (i.e. slave queues – [0039]-[0040]; Figs. 5-7) based on the target plane indicated in the command and the indicated die or plane level command – [0041]); and 
10transferring the command to the memory device on the basis of the number information and the flag information (executing the die-level command – [0048]-[0049]; sends the command to the target NAND; plane level commands being executed – [0075]).

Regarding claim 18, Wakchaure teaches wherein the transferring of the command comprises transferring, to the plurality of planes, commands stored in the plurality of plane queues independently of each other (commands can be serviced independently per plane – Wakchaure; [0017] and [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wakchaure (U.S. Patent Pub. No. 2019/0227749) in view of Bouchard (U.S. Patent Pub. No. 2007/0038798).
Regarding claim 2, Wakchaure teaches wherein the command queue includes a plurality of plane queues corresponding to the plurality of planes (plurality of plane queues – [0041]l Figs. 5-7; also referenced as “slave queues” as indicated above– [0039]-[0040]), and 
Wakchaure may not necessarily teach wherein the command queue controller calculates score 20information for each of the plurality plane queues indicating a total estimated time to process commands stored in the corresponding plane queue on a basis of an estimated processing time of each command stored in the corresponding plane queue.  
Bouchard teaches wherein the command queue controller calculates score 20information for each of the plurality plane queues indicating a total estimated time to process commands stored in the corresponding plane queue on a basis of an estimated processing time of each command stored in the corresponding plane queue (in selecting which ones of the more than one memory banks to use, the low-latency memory access controller determines the current usage of each of the memory banks – [0012]; circuitry adapted to determine which of the low-latency memory banks is most likely to serve the memory-access request with the least delay (within the LLM queues – [0084]) – [0086]-[0087]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakchaure to determine/calculate/estimate the current usage of each memory bank prior to routing/placing the request into a particular queue/memory bank and routing the request accordingly, as taught by Bouchard.  The suggestion/motivation for doing so would have been in order to more effectively place/route the memory access request to a queue/memory bank in which it is likely to be serviced sooner/with the least amount of delay (as opposed to other queues/memory banks in which may have a higher, current usage). (Bouchard; [0086]-[0087]). 

Regarding claim 3, Wakchaure and Bouchard teach wherein the command includes one of a read command, a program command, an erase command and a parameter set command (read, program and erase operations (being die-level or plane-level command) – Wakchaure; [0037]-[0039]; Other die-level commands, beyond reset, are also possible; such as die-level set and get trim, and die-level set and get feature – Wakchaure; [0041] and [0048]), and 
5wherein the command queue controller calculates the score information for each of the plane queues (plurality of plane queues – Wakchaure; [0041]l Figs. 5-7; also referenced as “slave queues” as indicated above– Wakchaure; [0039]-[0040]; comparably to LLM queues of Bouchard – [0084]-[0087]) on the basis of the estimated processing time set beforehand (in selecting which ones of the more than one memory banks to use, the low-latency memory access controller determines the current usage of each of the memory banks – [0012]; circuitry adapted to determine which of the low-latency memory banks is most likely to serve the memory-access request with the least delay (within the LLM queues – [0084]) – [0086]-[0087]; i.e. prior to the memory access request joining the queue determined) according to a type of each of the commands stored in the corresponding plane queue (Still other leads can be used for timing information (e.g., providing a clock signal) and/or a command identification (e.g., selecting from one of a number of commands, such as a read command versus a write command) – Bouchard; [0083]; i.e. type of the command can be used timing information).  

Regarding claim 104, Wakchaure and Bouchard teach wherein the CPU (processor(s) may include one or more central processing units (CPUs) – Wakchaure; [0077]) controls the plurality of plane queues (plurality of plane queues – Wakchaure; [0041]l Figs. 5-7; also referenced as “slave queues” as indicated above– Wakchaure; [0039]-[0040]; comparably to LLM queues of Bouchard – Wakchaure; [0084]-[0087]) to store the command in a plane queue (for example, all the commands may first go to master queue 500, and the commands will be forwarded to the plane queues 502-0-502-3 (i.e. slave queues – Wakchaure; [0039]-[0040]; Figs. 5-7) based on the target plane indicated in the command and the indicated die or plane level command – Wakchaure; [0041]) having a lowest score information value (having the least queued entries/most likely to serve the memory access request with the least delay – Bouchard; [0086]-[0087]), among the plurality of plane queues (plurality of plane queues – Wakchaure; [0041]l Figs. 5-7; also referenced as “slave queues” as indicated above– Wakchaure; [0039]-[0040]; comparably to LLM queues of Bouchard – [0084]-[0087]) when the flag information indicates that the command is a die level command for performing an operation 15at a die level (the commands will be forwarded to the plane queues 502-0-502-3 (i.e. slave queues – Wakchaure; [0039]-[0040]; Figs. 5-7) based on the target plane indicated in the command and the indicated die or plane level command – Wakchaure; [0041]; control logic is to route the die-level command to one of the plane-level queues – Wakchaure; [0082]; queue having the least queued entries – Bouchard; [0086]-[0087]).  

Regarding claim 5, Wakchaure and Bouchard teach wherein the CPU controls the plurality of plane queues to store the command in a plane queue (plane queues – Wakchaure; [0039]-[0040]; Figs 5-7) corresponding to address information of the command (master queue for each die receives commands targeting that die; The plane-level queues are then populated with entries from the master queue; for example, controller routes the first command (CMD 1) to the die 0 master queue because the target die for the command is die 0; The first command queued in the Die 0 master queue is then sent to the plane-level queue based on the target plane of the command – Wakchaure; [0044]-[0045]; the target plane will be indicated in an address cycle of the commands – Wakchaure; [0051]; the controller is required to issue the desired LUN Address in [2:0] and desired Plane Address – Wakchaure; [0058]) 20when the flag information indicates that the command is a plane level command for performing an operation at a plane level (commands will be forwarded to the plane queues based on the target plane indicated in the command – Wakchaure; [0041]; based on the indication if the command is die level or plane/group level command – Wakchaure; [0041] and address information – Wakchaure; [0044]-[0045]; [0051] and [0058], as provided above).  

Regarding claim 6, Wakchaure and Bouchard teach wherein the command queue controller (controller - Wakchaure; [0043]-[0045]) controls the plurality of plane queues so that the 55commands stored in each of the plurality of plane queues are queued in and queued out on a first-in-first-out (FIFO) basis with respect to other commands in the corresponding plane queue (the queues can be implemented as first in first out (FIFO) memories – Wakchaure; [0043]).  

Regarding claim 7, Wakchaure and Bouchard teach wherein, when the commands including different flag information are stored in the command queue (“master queue” – Wakchaure; [0039]-[0040]; Figs. 5-7; entry 506 includes both a MasterQ ID and a SlaveQ ID to indicate both the master queue (e.g., the die-level queue) and the slave queue (plane-level queue) that the command is routed to; Thus, commands issued by the controller will have information to indicate if the command is die level or plane/group level; for example, all commands first go through master queue and then forwarded to the plane queues – Wakchaure; [0041]), the command queue controller controls the command queue so that the commands including the different flag information are queued in and queued out of the command queue 10on a FIFO basis (the queues can be implemented as first in first out (FIFO) memories – Wakchaure; [0043]).  

Regarding claim 8, Wakchaure and Bouchard teach wherein the command queue controller (controller - Wakchaure; [0043]-[0045]) controls the plurality of plane queues to stop transferring a plane level command with reference to number 15information of a die level command that is to be transferred to the memory device from one of the plurality of plane queues (the reset command (i.e. a die-level command - Other die-level commands include, for example, die-level read status, die-level set and get trim, and die-level set and get feature; Other die-level commands are also possible – Wakchaure; [0041] and [0048]) can be received while the die is busy, and pending operations may be terminated prior to completion – Wakchaure; [0048]).  

	Regarding claims 11-17, claims 11-17 comprise the same or similar language as claims 2-8, respectively, and are, therefore, rejected for the same or similar reasons.

Regarding claim 19, Wakchaure teaches queueing in a lower level command to one of plural queues (a “master queue” and a “slave queue” per plane/group level are implemented in the ASIC and/or firmware to handle the die-level and plane-level commands – [0039]-[0040]; Figs. 5-7) according to a target address of the lower level command (forwarded to the plane queues 502-0-502-3 (i.e. slave queues – [0039]-[0040]; Figs. 5-7) based on the target plane indicated in the command and the indicated die or plane level command – [0041]; the target plane will be indicated in an address cycle of the commands – Wakchaure; [0051]; the controller is required to issue the desired LUN Address in [2:0] and desired Plane Address – Wakchaure; [0058]) and 
20queueing in a higher level command to one of the queues (a “master queue” and a “slave queue” per plane/group level are implemented in the ASIC and/or firmware to handle the die-level and plane-level commands – Wakchaure; [0039]-[0040]; Figs. 5-7; forwarded to the plane queues 502-0-502-3 (i.e. slave queues – Wakchaure; [0039]-[0040]; Figs. 5-7) based on the target plane indicated in the command and the indicated die or plane level command – Wakchaure; [0041]); and 
queueing out commands from the queues to control the memory device (executing the die-level command – Wakchaure; [0048]-[0049]; sends the command to the target NAND; plane level commands being executed – Wakchaure; [0075]), 59wherein the queueing in and the queueing out is performed on a first-in-first-out (FIFO) basis for each of the queues (the queues can be implemented as first in first out (FIFO) memories – Wakchaure; [0043]), 
wherein the queueing out includes pausing, while queueing out the higher level command, the queueing out of all lower level 5commands that are queued in the queues later than the higher level command (in addition to stopping/interrupting plane-level commands for die-level commands – [0048]; the reset command (i.e. a die-level command - Other die-level commands include, for example, die-level read status, die-level set and get trim, and die-level set and get feature; Other die-level commands are also possible – Wakchaure; [0041] and [0048]) may be executed once the planes are idle and then the die-level command(s) routed to the plane-level queue(s); placeholder commands can be sent to the remaining plane-level queues to prevent plane-level commands from being executed on those planes (i.e. pausing plane-level queues while queueing out die-level command(s)) – Wakchaure [0049]), 
wherein a group of the queues corresponds to a higher level storage in the memory device (for example, all the commands may first go to master queue 500, and the commands will be forwarded to the plane queues 502-0-502-3 (i.e. slave queues – Wakchaure; [0039]-[0040]) - Wakchaure; [0041]; Figs. 5-7; There are a variety of ways that the die-level commands can be handled at the plane-level, a master slave plane may be used – Wakchaure; [0049]; the control logic to queue the commands is to queue the commands in a die-level queue for the die, and route each of the commands from the die-level queue to plane-level queues - Wakchaure; [0081]), wherein each of the queues corresponds to at least one of 10multiple lower level storages configuring the higher level storage (for example, all the commands may first go to master queue 500, and the commands will be forwarded to the plane queues 502-0-502-3 (i.e. slave queues – Wakchaure; [0039]-[0040]; Figs. 5-7; the control logic to queue the commands is to queue the commands in a die-level queue for the die, and route each of the commands from the die-level queue to plane-level queues - Wakchaure; [0081]; the control logic to queue the commands is to queue the commands in a die-level queue for the die, and route each of the commands from the die-level queue to plane-level queues - Wakchaure; [0081]).
Wakchaure may not necessarily teach queuing commands according to estimated amounts of time for a memory device to process commands stored in the respective queues.
queuing commands according to estimated amounts of time for a memory device to process commands stored in the respective queues (in selecting which ones of the more than one memory banks to use, the low-latency memory access controller determines the current usage of each of the memory banks – [0012]; circuitry adapted to determine which of the low-latency memory banks is most likely to serve the memory-access request with the least delay (within the LLM queues – [0084]) – [0086]-[0087]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakchaure to determine/calculate/estimate the current usage of each memory bank prior to routing/placing the request into a particular queue/memory bank and routing the request accordingly, as taught by Bouchard.  The suggestion/motivation for doing so would have been in order to more effectively place/route the memory access request to a queue/memory bank in which it is likely to be serviced sooner/with the least amount of delay (as opposed to other queues/memory banks in which may have a higher, current usage). (Bouchard; [0086]-[0087]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 8,775,720 - The access command is then inserted into one of the command queues based on the execution times of the Col. 4: lines 5-10; and 
U.S. Patent Pub. No. 2018/0335978 – “Distributed power management for non-volatile memory controllers using average and peak power credits allocated to memory channels;” a backlog score is calculated, based on pending commands in the one or more command queues of the channel controller, by giving different weights to pending commands based on command type and age of the pending commands - [0109].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137